Citation Nr: 0534248
Decision Date: 12/19/05	Archive Date: 03/02/06

DOCKET NO. 01-02 080                        DATE DEC 19 2005 

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability due to Department of Veterans Affairs (VA) medical treatment, of VA decision in failure to provide treatment.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from April 1960 to April 1964.

The appeal initially came before the Board of Veterans' Appeals (Board) from a September 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to compensation under 38 U.S.C.A. § 1151.

This matter was remanded by the Board for additional development in August 2004. Some development was accomplished. As will be discussed below, however, all pertinent development was not completed. The Board is precluded from entering a decision where all requested development has not been completed. See Stegall v. Brown, 11 Vet. App. 168 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

It is essentially contended that appellant has additional disability of the cervical spine as a result of VA treatment or lack thereof. First, it is contended that failure to treat the presented symptoms from 1992 to 1998 was improper or negligent, lead to additional disability, and resulted in the need for surgery in 1998. Second, it is asserted that the additional surgery also resulted in additional disability, either due to the initial delay in treatment, or as a result of improper surgery to the neck.

As noted, there is a prior remand in this case. The matter was referred to an examiner for an opinion. After reviewing the treatment and the records available in the claims folder, the examiner 'entered the following under "diagnoses:"

Cervical myelopathy secondary to idiopathic cervical subluxation. This condition appears to have begun in

- 2



1993 and was not identified until 1998 even though the patient made multiple complaints about it. It is at least as likely as not that the veteran sustained additional disability because of the delay in diagnosis of his condition. However, I do not have any immediate postoperative records regarding his cervical spine surgery in 1998. Therefore, I cannot make a judgement at this time as to whether the increased disability caused by the surgery itself was due to carelessness, negligence, and lack of skill, error in judgement or any fault on the part of the VA or the surgeon performing the surgery. What is clear to me, however, is that the patient's condition worsened appreciably as a result of the surgery, but without the records immediately postoperatively, I cannot opine as to whether this was due to lack of proper care by the surgeon or the hospital, or if the fusion failed at a later time.

The opinion report contains the following hand written addendum to the typed report:

No records of care between hospitalization 1992 for cervical radiculopathy-(no surgery rec. at that time. I agree based on radiog. evidence in chart) and surg in Jan 1998. I cannot tell if his symptoms disappeared blc there are no records. If symptoms persisted, then my opinion. . .remains unchanged.

It apparently can be deduced from this opinion that there is an indication of additional disability as a result of the initial delay of diagnosis or failure to treat in 1992. Because of the absence of records, however, it is not clear that the additional disability was permanent. If the additional disability lead to the surgery, that needs to be set forth.

-3



Further, the opinion on file is not clear as to whether the failure of the VA to diagnosis or treat the pathology from 1992 to 1998 was negligent, improper, or otherwise inappropriate. This matter must be clarified.

Finally, because of the lack of records, the examiner could not ascertain whether the additional disability following the surgery was the result of surgery or some other event. These records need to be obtained to complete adjudication of this case.

In view of the foregoing, this matter is REMANDED for the following actions:

1. RO should, with the assistance of appellant as needed, obtain records of all medical treatment rendered between 1992 and the 1998 surgery, and then all records of post-surgerical follow-up from 1998 to the current time. Specific requests should be made for all VA inpatient and outpatient records, to include operative reports, nurses' notes, and doctors' orders. Appellant is instructed that if he had any private treatment or non-VA treatment during this time, he should so indicate to the RO so that attempts to obtain those records might be undertaken. He should be asked to provide all assistance needed in obtaining any private or non-VA medical records.

2. Thereafter, the claims file and all records obtained, should be forwarded to the examiner who entered the September 2004 opinion. If this physician is unavailable, records, including that opinion should be forwarded to a similarly situated expert for entry of an opinion on the following.

(a) Was the failure to diagnose and treat the cervical
	spinal problems from 1992 to 1998 at variance in

-4



any way with sound medical principals and procedures or improper in any way?
(b) If so, did the failure to treat lead to additional permanent disability, or result in the need for 1998 surgery that would not have been required was earlier treatment proper?
(c) Is there additional disability demonstrated as a result of the 1998 surgery? If so, was it permanent, and would it have more likely than not have not resulted had original treatment been more appropriate? If so, was the 1998 surgery clearly indicated and does it appear to have been properly carried out.
(d) Does the record reveal any but "necessary consequences" of the treatment from 1992 to the 1998 surgery or as a result of the 1998 surgery? If so, please set out

3. If additional examination is needed to ascertain whether there is additional permanent disability as a result of improper treatment, such examination should be conducted as needed.

4. Thereafter, the matter should be reviewed by the RO. To the extent the benefits sought are not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded a reasonable opportunity to respond thereto. Thereafter, the matter should be returned to the Board for further
appellate consideration, if in order. The Board intimates no opinion as to the outcome of this matter by the action taken herein. No action is required of the appellant until he is notified.

- 5 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 6




